Exhibit 10.1

THIRD AMENDMENT, CONSENT AND WAIVER TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

THIS THIRD AMENDMENT, CONSENT AND WAIVER TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) is entered into as of March 31, 2017 by and among
the lenders identified on the signature pages hereof (such lenders, together
with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as “Lenders”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”), POWER SOLUTIONS INTERNATIONAL, INC., a Delaware corporation
(“Parent”), PROFESSIONAL POWER PRODUCTS, INC., an Illinois corporation (“PPPI”),
POWERTRAIN INTEGRATION ACQUISITION, LLC, an Illinois limited liability company
(“PIA”), BI-PHASE TECHNOLOGIES, LLC, a Minnesota limited liability company
(“Bi-Phase”; Parent, PPPI, PIA and Bi-Phase are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), and each of the parties listed on the signature
pages hereto as Loan Parties (together with Parent and Borrowers, collectively,
jointly and severally, “Loan Parties” and each, individually, a “Loan Party”).

WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Second
Amended and Restated Credit Agreement dated as of June 28, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, the Events of Default described on Exhibit A exist (collectively, the
“Specified Events of Default”);

WHEREAS, Borrowers have requested that Agent and Lenders consent to the
prepayment in full of the Term Loan Debt with $60,000,000 of such prepayment
funded with the proceeds of the Equity Issuance (defined below) and
$12,766,009.64 funded with proceeds of Revolving Loans;

WHEREAS, Borrowers have requested that Agent and Lenders consent to (a) the
issuance of (a) 2,728,752 shares of “Company Common Stock” (as defined in that
certain Share Purchase Agreement dated as of March 20, 2017, by and between
Parent and Weichai America Corp., an Illinois corporation (the “Purchaser”), as
amended or otherwise modified from time to time (the “Share Purchase
Agreement”)), (b) 2,385,624 shares of “Series B Preferred Stock” (as defined in
the Share Purchase Agreement), which shall be convertible into 4,771,248 shares
of Company Common Stock upon the “Stockholder Approval” (as defined in the Share
Purchase Agreement), and (c) the “2018 Warrant” and “Additional Warrants” (each
as defined in the Share Purchase Agreement), under and in accordance with the
Share Purchase Agreement and the other “Transaction Documents” as defined
therein in exchange for $60,000,000 (the “Equity Issuance”) and (b) the
application of the full amount of the proceeds of the Equity Issuance to the
repayment of the Term Loan Debt; and



--------------------------------------------------------------------------------

WHEREAS, Borrowers, Agent and Lenders have agreed to modify the Credit
Agreement, waive the Specified Events of Default and consent to the Equity
Issuance, in each case subject to the terms and provisions hereof;

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.

2. Consent. Subject to the satisfaction of the conditions set forth in Section 7
below and in reliance upon the representations and warranties of Borrowers set
forth in Section 8 below, Lenders hereby (a) consent to (i) the prepayment in
full of the Term Loan Debt and (ii) the Equity Issuance, but only so long as the
Net Cash Proceeds received by Parent is at least $60,000,000 and the Term Loan
Debt is contemporaneously repaid in full with such Net Cash Proceeds and
$12,766,009.64 of Revolving Loans, and (b) waives the requirement set forth in
Section 2.3(a)(ii) of the Credit Agreement to provide a request for Borrowing by
12:00 noon one Business Day prior to the proposed Borrowing to be made on the
date of this Amendment. This is a limited consent and shall not be deemed to
constitute a consent to any other modification of the Loan Documents, and shall
not be deemed to prejudice any right or rights which Agent or the Lenders may
now have or may have in the future under or in connection with any Loan
Documents or any of the instruments or agreements referred to therein, as the
same may be amended from time to time.

3. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 7 below and in reliance upon the representations and
warranties of the Loan Parties set forth in Section 8 below, the Credit
Agreement is amended as follows:

(a) Section 1.4 of the Credit Agreement is hereby amended to delete the last
sentence thereof in its entirety.

(b) Section 2.1(a)(ii)(A) of the Credit Agreement is hereby amended to replace
the phrase “Maximum Revolver Amount” with the phrase “Adjusted Maximum Revolver
Amount.”

(c) Section 2.3(d)(ii) of the Credit Agreement is hereby amended to replace the
phrase “Maximum Revolver Amount” with the phrase “Adjusted Maximum Revolver
Amount.”

(d) Section 2.3(d)(iv) of the Credit Agreement is hereby amended to replace the
second reference to the phrase “Maximum Revolver Amount” with the phrase
“Adjusted Maximum Revolver Amount.”

(e) Section 2.4(b) of the Credit Agreement is hereby amended to delete the
phrase “Subject, in all respects, to the Intercreditor Agreement:”.

 

-2-



--------------------------------------------------------------------------------

(f) Section 2.4(e)(ii) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(ii) Dispositions. Within 1 Business Day of the date of receipt by Parent or any
of its Subsidiaries of the Net Cash Proceeds of any voluntary or involuntary
sale or disposition by Parent or any of its Subsidiaries of assets (including
casualty losses or condemnations but excluding sales or dispositions which
qualify as Permitted Dispositions under clauses (a), (b), (c), (d), (e), (i),
(j), (k), (l), (m), or (n) of the definition of Permitted Dispositions,
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(ii) in an amount equal to 100% of such Net Cash
Proceeds (including condemnation awards and payments in lieu thereof) received
by such Person in connection with such sales or dispositions; provided that so
long as (A) no Default or Event of Default shall have occurred and is continuing
or would result therefrom, (B) such Borrower shall have given Agent prior
written notice of such Borrower’s intention to apply such monies to the costs of
replacement of the properties or assets that are the subject of such sale or
disposition or the cost of purchase or construction of other assets useful in
the business of Loan Parties, (C) the monies are held in a Deposit Account in
which Agent has a perfected first-priority security interest, and (D) Loan
Parties complete such replacement, purchase, or construction within 180 days (or
365 days in the case of any involuntary disposition resulting from a casualty
loss or condemnation) after the initial receipt of such monies, then the Person
whose assets were the subject of such disposition shall have the option to apply
such monies to the costs of replacement of the assets that are the subject of
such sale or disposition or the costs of purchase or construction of other
assets useful in the business of such Loan Party unless and to the extent that
such applicable period shall have expired without such replacement, purchase, or
construction being made or completed, in which case, any amounts remaining in
the Deposit Account referred to in clause (C) above shall be paid to Agent and
applied in accordance with Section 2.4(f)(ii); provided, that no Borrower nor
any of its Subsidiaries shall have the right to use such Net Cash Proceeds to
make such replacements, purchases, or construction in excess of $2,000,000 in
any given fiscal year. Nothing contained in this Section 2.4(e)(ii) shall permit
Parent or any of its Subsidiaries to sell or otherwise dispose of any assets
other than in accordance with Section 6.4.

(g) Section 2.4(e)(iii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(iii) Extraordinary Receipts. Within 3 Business Days of the date of receipt by
Parent or any of its Subsidiaries of any Extraordinary Receipts, Borrowers shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 100% of such Extraordinary Receipts,
net of any reasonable out-of-pocket expenses incurred in collecting such
Extraordinary Receipts.

 

-3-



--------------------------------------------------------------------------------

(h) Section 2.11(b)(ii) of the Credit Agreement is hereby amended to replace the
phrase “Maximum Revolver Amount” with the phrase “Adjusted Maximum Revolver
Amount.”

(i) Section 3.2(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(a) the representations and warranties of Loan Parties contained in this
Agreement (other than Sections 4.8 and 4.12 with respect to the facts and
circumstances set forth in the RSM Letter until such time as the audited annual
financials for the fiscal year of Parent ending December 31, 2016 have been
delivered) or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date); and

(j) Section 4.2(b)(iv) of the Credit Agreement is hereby amended to delete the
phrase “the Term Loan Documents and.”

(k) Section 4.4(b) of the Credit Agreement is hereby amended to delete the
phrase “, the prior preferred Lien of Term Loan Agent in the Term Loan Priority
Collateral pursuant to the terms of the Intercreditor Agreement”.

(l) Section 4.31 of the Credit Agreement is hereby amended to delete the phrase
“Term Loan Documents and” in the heading thereof and “the Term Loan Documents”
therein.

(m) Section 5.11 of the Credit Agreement is hereby amended to delete the phrase
“and to the prior preferred Lien of Term Loan Agent in the Term Priority
Collateral pursuant to the terms of the Intercreditor Agreement.”

(n) Section 6.5(b)(i) of the Credit Agreement is hereby amended by deleting the
phrase “, the Term Loan Documents.”

(o) Section 6.5(b)(iii)(B) of the Credit Agreement is hereby amended by deleting
the phrase “, and to the extent not inconsistent therewith, under the Term Loan
Documents.”

(p) Section 6.6(a)(i)(C) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(C) [Intentionally Omitted]

 

-4-



--------------------------------------------------------------------------------

(q) Section 6.6(a)(i)(E) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(E) [Intentionally Omitted]

(r) Section 6.14 of the Credit Agreement is hereby amended to delete the phrase
“the Term Loan Documents and.”

(s) Section 8.14 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

8.14. [Intentionally Omitted].

(t) The definition of “ABL Borrowing Base” set forth in Schedule 1.1 of the
Credit Agreement is hereby deleted in its entirety.

(u) Section 15.11(a)(i) of the Credit Agreement is hereby amended to delete the
phrase “subject to the Intercreditor Agreement.”

(v) Section 17.5 of the Credit Agreement is hereby amended by deleting the last
sentence thereof.

(w) The definition of “Adjusted Maximum Revolver Amount” is hereby added to
Schedule 1.1 of the Credit Agreement in appropriate alphabetical order as
follows:

“Adjusted Maximum Revolver Amount” means the Maximum Revolver Amount less the
Availability Block.

(x) The definition of “Availability Block” is hereby added to Schedule 1.1 of
the Credit Agreement in appropriate alphabetical order as follows:

“Availability Block” means an amount equal to $25,000,000.

(y) The definition of “Borrowing Base” set forth in Schedule 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Borrowing Base” means, as of any date of determination, the result of:

(a) 85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus

(b) the lesser of (A) the product of 70% multiplied by the value (calculated at
the lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Finished Goods Inventory at such time, and
(B) the product of 85% multiplied by the Net Recovery Percentage identified in
the most recent inventory appraisal ordered and obtained by Agent multiplied by
the value (calculated at the lower of cost or market on a basis consistent with
Borrowers’ historical accounting practices) of Eligible Finished

 

-5-



--------------------------------------------------------------------------------

Goods Inventory (such determination may be made as to different categories of
Eligible Finished Goods Inventory based upon the Net Recovery Percentage
applicable to such categories) at such time, plus

(c) the lesser of (A) the product of 70% multiplied by the value (calculated at
the lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Raw Materials Inventory at such time, and
(B) the product of 85% multiplied by the Net Recovery Percentage identified in
the most recent inventory appraisal ordered and obtained by Agent multiplied by
the value (calculated at the lower of cost or market on a basis consistent with
Borrowers’ historical accounting practices) of Eligible Raw Materials Inventory
(such determination may be made as to different categories of Eligible Raw
Materials Inventory based upon the Net Recovery Percentage applicable to such
categories) at such time, plus

(d) the lowest of

(i) $5,000,000,

(ii) the lesser of (A) the product of 70% multiplied by the value (calculated at
the lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible WIP Inventory at such time, and (B) the
product of 85% multiplied by the Net Recovery Percentage identified in the most
recent inventory appraisal ordered and obtained by Agent multiplied by the value
(calculated at the lower of cost or market on a basis consistent with Borrowers’
historical accounting practices) of Eligible WIP Inventory (such determination
may be made as to different categories of Eligible WIP Inventory based upon the
Net Recovery Percentage applicable to such categories) at such time, minus

(e) all other reserves, if any, established by Agent under Section 2.1(c) of the
Agreement.

(z) The definition of “Availability Reserve” set forth in Schedule 1.1 of the
Credit Agreement is hereby deleted in its entirety.

(aa) Clause (e) of the definition of “Change of Control” set forth in Schedule
1.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:

(e) [Intentionally Omitted].

(bb) Clause (f) of the definition of “Eligible Accounts” set forth in Schedule
1.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality,

 

-6-



--------------------------------------------------------------------------------

or other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless the Account is supported
by an irrevocable letter of credit reasonably satisfactory to Agent (as to form,
substance, and issuer or domestic confirming bank) that has been delivered to
Agent and is directly drawable by Agent and the aggregate amount of such
Accounts covered by such letters of credit does not exceed $4,000,000; provided,
however, that such Accounts not supported by a letter of credit shall not be
excluded from Eligible Accounts in an aggregate amount not to exceed $5,000,000
as a result of this clause (f) to the extent that the Account Debtor is Hyundai
Group, Doosan Corporation, Anhui Heli Co., Ltd., non-United States subsidiaries
of Hyster-Yale Materials Handling or Oil Lift Australia,

(cc) Clause (i) of the definition of “Eligible Accounts” set forth in Schedule
1.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:

(i) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 20% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts
(or, if the Account Debtor is Freightliner Trucks (a division of Daimler Trucks
North America LLC), Bandit Industries, Inc., Kohler Co., Hyster-Yale Materials
Handling or Mitsubishi-Caterpillar Forklifts of America, Inc., 25% of all
Eligible Accounts), to the extent of the obligations owing by such Account
Debtor in excess of such percentage; provided, that, in each case, the amount of
Eligible Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Agent based on all of the otherwise Eligible Accounts
prior to giving effect to any eliminations based upon the foregoing
concentration limit,

(dd) The definition of “Funded Indebtedness” set forth in Schedule 1.1 of the
Credit Agreement is hereby amended to delete the phrase “, the Term Loan Debt.”

(ee) The definition of “Maturity Date” set forth in Schedule 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Maturity Date” means the earliest of (a) the Specified Date and (b) 90 days
prior to the final maturity of the Notes Debt.

(ff) The definition of “Maximum Revolver Amount” set forth in Schedule 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“Maximum Revolver Amount” means $65,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.

 

-7-



--------------------------------------------------------------------------------

(gg) Clause (B) in the parenthetical to clause (a)(i) of the definition of “Net
Cash Proceeds” set forth in Schedule 1.1 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

(B) [Intentionally Omitted] and

(hh) The definition of “Permitted Holders” set forth in Schedule 1.1 to the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Permitted Holders” means Gary Winemaster, Kenneth Winemaster and Weichai
America Corp.

(ii) Clause (v) of the definition of “Permitted Indebtedness” set forth in
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(v) [Intentionally Omitted].

(jj) Clause (u) of the definition of “Permitted Liens” set forth in Schedule 1.1
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

(u) [Intentionally Omitted].

(kk) The definition of “Reserves” set forth in Schedule 1.1 of the Credit
Agreement is hereby amended by deleting the phrase “the Availability Reserve”
and inserting “and” before clause (b) thereof and deleting clause (c).

(ll) The definition of “Specified Date” is hereby added to Schedule 1.1 to the
Credit Agreement in appropriate alphabetical order as follows:

“Specified Date” means March 31, 2018; provided, that if on or before
December 1, 2017 the “Series B Preferred Stock” (as defined in that certain
Share Purchase Agreement dated as of March 20, 2017, by and between Parent and
Weichai America Corp., an Illinois corporation, as amended or otherwise modified
from time to time (the “Share Purchase Agreement”)) has not been converted into
“Company Common Stock” (as defined in the Share Purchase Agreement), “Specified
Date” means February 15, 2018.

(mm) The definition of Triggering Event set forth in Schedule 1.1 of the Credit
Agreement is hereby amended by replacing clause (B)(y) thereof with:

(y) $8,125,000

(nn) Schedule C-1 to the Credit Agreement is hereby replaced with Schedule C-1
attached hereto.

 

-8-



--------------------------------------------------------------------------------

(oo) Schedule 4.14 of the Credit Agreement is hereby amended to add the
following:

Amounts owing under that certain Memorandum of Agreement, dated as of
December 4, 2014, among VSE Corporation and Wheeler Bros., Inc., on the one
hand, and Power Solutions, Inc., on the other hand.

(pp) Schedule 5.1 to the Credit Agreement is hereby amended by amending and
restating the time periods applicable to clauses (g), (h), (i) and (j) thereof
as follows:

as soon as available, but in any event within 90 days after the end of each of
Parent’s fiscal years (or, with respect to the fiscal year ending December 31,
2016, within 90 days after the end of Parent’s fiscal year ending December 31,
2017),

(qq) Schedule 5.1 to the Credit Agreement is hereby amended by amending and
restating clause (m) thereof as follows:

(m) [Intentionally Omitted].

(rr) Schedule 5.2 to the Credit Agreement is hereby amended to replace the
phrase “Trigger Date” with “Triggering Event.”

4. Waiver. Subject to the satisfaction of the conditions set forth in Section 7
below and in reliance upon the representations and warranties set forth in
Section 8 below, Agent and Lenders hereby waive the Specified Events of Default.
For the avoidance of doubt, the foregoing waivers shall not be deemed to be a
waiver of any other existing or hereafter arising Defaults or Events of Default
or any other deviation from the express terms of the Credit Agreement or any
other Loan Document. This is a limited waiver and shall not be deemed to
constitute a consent or waiver of any other term, provision or condition of the
Credit Agreement or any other Loan Document, as applicable, or to prejudice any
right or remedy that Agent or any Lender may now have or may have in the future
under or in connection with the Credit Agreement or any other Loan Document.

5. Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

6. Reaffirmation and Confirmation. Each Loan Party hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of such Loan Party,
and further acknowledges that there are no existing claims, defenses, personal
or otherwise, or rights of setoff whatsoever with respect to the Credit
Agreement or any other Loan Document. Each Loan Party hereby agrees that this
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Obligations. The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by the Loan Parties in all
respects.

 

-9-



--------------------------------------------------------------------------------

7. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date first written above upon the satisfaction of the
following conditions precedent:

(a) Each party hereto shall have executed and delivered this Amendment to Agent;

(b) Borrowers shall have paid to Agent the Amendment Fee (as defined below);

(c) Borrowers shall have received Net Cash Proceeds of at least $60,000,000 from
the Equity Issuance;

(d) The Term Loan Debt shall have been paid in full or, shall be paid in full
contemporaneously with the effectiveness of this Amendment;

(e) Excess Availability after giving effect to the repayment of the Term Loan
Debt and the fees and expenses to be paid in connection with this Amendment
shall be at least $20,000,000;

(f) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and

(g) No Default or Event of Default (other than the Specified Events of Default)
shall have occurred and be continuing.

8. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, each Loan Party hereby represents and warrants to Agent and
Lenders, after giving effect to this Amendment:

(a) All representations and warranties contained in the Credit Agreement (other
than Sections 4.8 and 4.12 with respect to the facts and circumstances set forth
in the RSM Letter) and the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date);

(b) No Default or Event of Default (other than the Specified Events of Default)
has occurred and is continuing; and

(c) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of such Loan Party and are enforceable
against such Loan Party in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

 

-10-



--------------------------------------------------------------------------------

9. Other Agreements.

(a) Borrowers, Agent and Lenders agree that the Obligations shall bear interest
at the Default Rate set forth in Section 2.6(c) of the Credit Agreement until
Borrowers deliver to Agent audited financial statements for the fiscal year
ending December 31, 2016 as required under Schedule 5.1 to the Credit Agreement.

(b) Within 30 days following the date hereof (or such later date as Agent shall
agree to in its sole discretion), Borrowers shall cause new Control Agreements
with respect to the Deposit Accounts to be executed and delivered to Agent.

(c) Until such time as senior management reasonably acceptable to Agent has been
engaged by Borrowers, Borrowers shall retain Huron Consulting as its financial
advisor on similar or expanded terms of its engagement as of the date hereof.

(d) Within 30 days following the date hereof (or such later date as Agent shall
agree to in its sole discretion), Borrowers shall cause Huron Consulting to
deliver updated projections through March 31, 2018 in form and substance
satisfactory to Agent, which projections are on a month by month basis and
include an income statement, balance sheet, cash flow statement and availability
projections.

(e) Commencing April 7, 2017, Borrowers shall cause Huron Consulting to deliver
on a weekly basis a rolling thirteen (13) week cash flow forecast of Borrowers
(each such forecast, a “13 Week Forecast”) that (1) includes, without
limitation, projected expenses, disbursements, collections, and loan balances of
Borrowers, (2) provides such detail on a day-by-day basis for the immediately
upcoming week, and (3) is otherwise in form and substance acceptable to Agent,
along with a variance report comparing the actual results for the prior week to
the forecasted results for such week as set forth in the immediately preceding
cash flow forecast, in each case until such time as senior management reasonably
acceptable to Agent has been engaged by Borrowers, and thereafter the 13 Week
Forecast will be delivered by Borrowers.

Failure of Borrowers to satisfy any of the covenants in this Section 9 shall
constitute an Event of Default.

10. Miscellaneous.

(a) Amendment Fee. In consideration of entering into this Amendment, Borrowers
shall pay to Agent, for the benefit of each Lender, an amendment fee equal to
$675,000 (the “Amendment Fee”), which fee shall be payable, fully earned and
non-refundable as of the effectiveness of this Amendment.

(b) Expenses. Borrowers agree to pay on demand all Lender Group Expenses of
Agent in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment in accordance with the terms of the Credit
Agreement.

 

-11-



--------------------------------------------------------------------------------

(c) Governing Law. This Amendment shall be a contract made under and governed
by, and construed in accordance with the internal laws of the State of Illinois.

(d) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic photocopy (i.e. “pdf”) shall be effective as delivery
of a manually executed counterpart hereof.

11. Release. In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its respective successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known as of the date of this
Amendment, both at law and in equity, which each Loan Party, or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case for or on account of, or in relation to, or in any way in connection
with any of the Credit Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.

[Signature pages follow]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

BORROWERS:     POWER SOLUTIONS INTERNATIONAL, INC.,     a Delaware corporation  
  By:  

/s/ Gary Winemaster

    Name:  

Gary Winemaster

    Title:  

President and Chief Executive Officer

    PROFESSIONAL POWER PRODUCTS, INC.,     an Illinois corporation     By:  

/s/ Gary Winemaster

    Name:  

Gary Winemaster

    Title:  

President and Chief Executive Officer

    POWERTRAIN INTEGRATION ACQUISITION, LLC, an Illinois limited liability
company     By:  

/s/ Gary Winemaster

    Name:  

Gary Winemaster

    Title:  

President and Chief Executive Officer

    BI-PHASE TECHNOLOGIES, LLC, a Minnesota limited liability company     By:  

/s/ Gary Winemaster

    Name:  

Gary Winemaster

    Title:  

President and Chief Executive Officer

Signature Page to Third Amendment, Consent and Waiver to Second Amended and
Restated Credit Agreement



--------------------------------------------------------------------------------

LOAN PARTIES:     THE W GROUP, INC., a Delaware corporation     By:  

/s/ Gary Winemaster

    Name:  

Gary Winemaster

    Title:  

President and Chief Executive Officer

    POWER SOLUTIONS, INC., an Illinois corporation     By:  

/s/ Gary Winemaster

    Name:  

Gary Winemaster

    Title:  

President and Chief Executive Officer

    POWER GREAT LAKES, INC., an Illinois corporation     By:  

/s/ Gary Winemaster

    Name:  

Gary Winemaster

    Title:  

President and Chief Executive Officer

    AUTO MANUFACTURING, INC., an Illinois corporation     By:  

/s/ Gary Winemaster

    Name:  

Gary Winemaster

    Title:  

President and Chief Executive Officer

    TORQUE POWER SOURCE PARTS, INC.,     an Illinois corporation     By:  

/s/ Gary Winemaster

    Name:  

Gary Winemaster

    Title:  

President and Chief Executive Officer

Signature Page to Third Amendment, Consent and Waiver to Second Amended and
Restated Credit Agreement



--------------------------------------------------------------------------------

    POWER PROPERTIES, L.L.C., an Illinois limited liability company     By:  
The W Group, Inc., as sole managing member     By:  

/s/ Gary Winemaster

    Name:  

Gary Winemaster

    Title:  

President and Chief Executive Officer

    POWER PRODUCTION, INC.,     an Illinois corporation     By:  

/s/ Gary Winemaster

    Name:  

Gary Winemaster

    Title:  

President and Chief Executive Officer

    POWER GLOBAL SOLUTIONS, INC., an Illinois corporation     By:  

/s/ Gary Winemaster

    Name:  

Gary Winemaster

    Title:  

President and Chief Executive Officer

    PSI INTERNATIONAL, LLC, an Illinois limited liability company     By:  

/s/ Gary Winemaster

    Name:  

Gary Winemaster

    Title:  

President and Chief Executive Officer

    XISYNC LLC, an Illinois limited liability company     By:   The W Group,
Inc., as sole managing member     By:  

/s/ Gary Winemaster

    Name:  

Gary Winemaster

    Title:  

President and Chief Executive Officer

Signature Page to Third Amendment, Consent and Waiver to Second Amended and
Restated Credit Agreement



--------------------------------------------------------------------------------

AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Agent, as Lead Arranger, as Book Runner, and as a Lender     By:
 

/s/ Brian Hynds

    Name:  

Brian Hynds

    Title:  

Vice President

Signature Page to Third Amendment, Consent and Waiver to Second Amended and
Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Specified Events of Default

 

1. An Event of Default under Section 8.2(a) of the Credit Agreement resulting
from the failure by Borrowers to comply with Schedule 5.1(c) of the Credit
Agreement.

 

2. An Event of Default under Section 8.7 of the Credit Agreement resulting from
the failure of the representations and warranties made by Borrowers under
Section 4.8 and Section 4.12 of the Credit Agreement to be true in all material
respects as of the date of issuance or making or deemed making thereof with
respect to the facts and circumstances set forth in the RSM Letter.

 

3. An Event of Default under Section 8.6 and Section 8.14 of the Credit
Agreement resulting from any “Event of Default” arising under the Term Loan
Credit Agreement in connection with the Events of Default described in Items 1
and 2 above.



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

   Revolver
Commitment Amount      Revolver
Commitment Percentage  

Wells Fargo Bank, National Association

   $ 65,000,000        100 % 